Exhibit 21.1 SUBSIDIARIES OF THE COMPANY Name Jurisdiction of Incorporation or Organization NetApp Argentina S.R.L. Argentina NetApp Australia Pty. Ltd. Australia NetApp Austria GesMBH Austria NetApp Belgium BVBA Belgium NetApp Global Limited Bermuda NetApp Global Holdings Ltd. Bermuda NetApp Brasil Solucoes de Gerenciamento e Armazenamento de Dados Ltda Brazil NetApp U.S. Public Sector, Inc. California NetCache, Inc. California NetApp Canada Ltd. Canada NetApp VTC, Inc. Canada NetApp Chile Limitada Chile NetApp (Shanghai) Commercial Co., Ltd. China NetApp Holdings Ltd. Cyprus Blue Steel Acquisition LLC Delaware NetApp Capital Solutions, Inc. Delaware Onaro, Inc. Delaware SolidFire, LLC Delaware SolidFire International, LLC Delaware SolidFire Holdings, LLC Delaware Sonoma Holdings, LLC Delaware NetApp Denmark ApS Denmark NetApp Finland Oy Finland NetApp France SAS France NetApp Deutschland GmbH Germany NetApp (China) Limited Hong Kong NetApp (Hong Kong) Limited Hong Kong NetApp India Private Limited India NetApp India Marketing and Services Private Limited India PT. NetApp Indonesia Indonesia Network Appliance (Sales) Limited Ireland NetApp Israel R&D, Ltd. Israel NetApp Israel Sales Ltd. Israel Onaro Israel, Ltd. Israel Scharfnet, Ltd Israel NetApp Italia Srl. Italy NetApp K.K. Japan SolidFire International Asia Japan KK Japan NetApp Korea Limited Korea SolidFire International Asia Korea Co., Ltd. Korea NetApp Luxembourg S.a.r.l. Luxembourg NetApp Malaysia Sdn Bhd Malaysia NetApp Mexico S. de R.L. de C.V. Mexico NetApp New Zealand Limited New Zealand NetApp Nigeria Limited Nigeria NetApp Norway AS Norway NetApp Poland Sp. z.o.o. Poland NetApp Russia LLC Russia Network Appliance Saudi Arabia LLC Saudi Arabia NetApp Singapore Pte. Ltd. Singapore SolidFire International Asia Pte. Ltd. Singapore NetApp South Africa (Pty) Limited South Africa NetApp Spain Sales SL Spain Network Appliance Sweden AB Sweden NetApp Switzerland GmbH Switzerland NetApp (Thailand) Limited Thailand Decru B.V. The Netherlands NA Technology C.V. The Netherlands NetApp Asia Pacific Holdings B.V. The Netherlands Name Jurisdiction of Incorporation or Organization NetApp B.V. The Netherlands NetApp Holding & Manufacturing B.V. NAHM The Netherlands SolidFire Holdings, C.V. The Netherlands Sonoma Holdings C.V. The Netherlands NetApp Teknoloji Limited Sirketi Turkey NetApp UK Ltd. United Kingdom NetApp Vietnam Company Limited Vietnam
